382 U.S. 374 (1966)
NEWSPAPER DRIVERS & HANDLERS LOCAL UNION NO. 372, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN & HELPERS OF AMERICA, INC.
v.
DETROIT NEWSPAPER PUBLISHERS ASSOCIATION ET AL.
No. 663.
Supreme Court of United States.
Decided January 17, 1966.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT.
David Previant for petitioner.
Philip T. Van Zile II for Detroit Newspaper Publishers Association et al.; and Solicitor General Marshall, Arnold Ordman, Dominick L. Manoli and Norton J. Come for National Labor Relations Board, respondents.
PER CURIAM.
The petition for a writ of certiorari to the United States Court of Appeals for the Sixth Circuit is granted, the judgments are vacated and the case is remanded to that court with instructions that the case be remanded to the National Labor Relations Board for further consideration in light of American Ship Building Co. v. Labor Board, 380 U.S. 300.